Title: Rowland Reynolds to Thomas Jefferson, 12 September 1819
From: Reynolds, Rowland
To: Jefferson, Thomas


					
						Sir
						
							Hampton
							Septr 12th 1819
						
					
					I have been absent from Hampton for a few days, during the vacation at the Academy and on my return yesterday I received your letter of the 29th ulto This Sir, will explain the reason that your letter has remained until now unanswered. I am extremely obliged to you for your remembrance of me and your wish to name me to the Visitors, but I am sorry that I am compelled to decline that favor. My reason is candidly the following. The Salary which I receive is $1500 ⅌ Ann. and I do not think that the fees of the school at Charlottesville would afford an emolument equivalent to this. Were I a single man I should feel no hesitation in accepting the situation if elected, but as I have a family I am particularly anxious not to hazard an uncertainty. I am Sir with the greatest esteem and respect
					
						Your obliged servt
						
							Rowland Reynolds
						
					
				